EX-99.e.1.a Form of Amended Exhibit A to the Distribution Agreement, dated November 1, 2003, by and among Jacob Internet Fund Inc., Jacob Asset Management of New York LLC and Quasar Distributors, LLC Fund Names Separate Series of Jacob Internet Fund Inc. Name of Series Effective Date Jacob Internet Fund Inc. Common Stock 11/1/03 Jacob Small Cap Growth Fund Common Stock 11/1/09 Jacob Wisdom Fund Common Stock 11/1/09 Jacob Internet Fund Inc. By: Ryan Jacob Title: Chairman Quasar Distributors, LLC By: James R. Schoenike Title: President
